Citation Nr: 1453463	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  12-22 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for hearing loss, right ear. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel
INTRODUCTION

The Veteran had active service from February 1989 to May 2011, when she retired with more than 22 years of service.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified by videoconference before the undersigned in March 2014.  The transcript of that hearing is associated with the Veteran's electronic Virtual VA file.  The Veteran's electronic files (Virtual VA and VBMS) were reviewed, together with the Veteran's paper claims files, prior to the preparation of this decision.


FINDINGS OF FACT

1.  The Veteran noticed no symptoms of hearing loss prior to service, or during service until about 2007, after she became responsible for collecting certain types of records from Iraq and Afghanistan in 2007.

2.  The Veteran's right ear hearing loss pre-existed service but was aggravated therein.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hearing loss, right ear, based on aggravation have been met.  38 U.S.C.A. §§ 1110, 1112, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The grant of service connection for right ear hearing loss on the basis of aggravation constitutes a complete grant of the benefits sought on appeal with respect to that issue.  As such, any defect with regard to VA's duty to notify and assist the Veteran with the development of this claim is harmless error, and no further discussion of VA's duty to notify and assist is necessary.

The Veteran seeks service connection for right ear hearing loss.  At the time of service induction examination in February 1988, the Veteran's hearing thresholds in the left ear were at 10 decibels or below at all frequencies used to evaluate hearing loss for VA purposes.  Her right ear hearing, however, varied from 10 decibels to 35 decibels at the same frequencies in the right ear.  Despite her testimony to the contrary, the service induction examination clearly and unmistakably discloses that the Veteran's hearing loss in the right ear was present when she entered service.  

For the purposes of applying the laws administered by the VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels (dB) or greater, or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 dB or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a disorder is noted upon entry into service, the presumption of soundness on entry is rebutted.  A claimant may still bring a claim for service connection, on the basis of aggravation under section 1153, although the claimant may not bring a valid claim for direct service connection.  In a claim for aggravation, the burden falls on the claimant to establish aggravation of the preexisting disorder.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  
If all the evidence is in relative equipoise, reasonable doubt should be resolved in the claimant's favor, and the claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. However, if the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At her videoconference hearing in March 2014, the Veteran testified that she did not notice any impairment of her hearing prior to her service, or after her service began, until about 2007, when she was assigned to collect certain records of the war in Iraq and Afghanistan.  She testified that she began to notice hearing impairment during that assignment, from approximately 2007 to 2011.  She testified that, during that assignment, she was required to fly frequently and was exposed to acoustic trauma from rocket and artillery fire at times.

In June 2011, less than one week after her service separation, the Veteran's right ear hearing was noted to vary from 25 dB to 40 dB at the frequencies tested for VA purposes, with an average dB loss of 32.5 in the right ear, and a speech discrimination score of 94 percent.  This demonstrates an increase in severity of hearing acuity as compared to her induction examination.  Additionally, it meets VA's regulatory definition of a hearing loss disability.  

The Veteran's hearing was again examined by audiology testing less than six months later in November 2011.  The Veteran's hearing thresholds were slightly improved, and her right ear hearing no longer met VA's regulatory definition for a hearing loss disability.  At her videoconference hearing, she asserted that her hearing loss has increased in severity since the November 2011 VA examination.

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise.  In this case, there are two post-service VA examinations.  Both show that the Veteran's right ear hearing was diminished as compared to her service entry.  One audiology examination discloses hearing loss that meets the regulatory definition of hearing loss disability; the second examination does not - by a very small margin.  The Veteran has testified that her hearing has not remained at the improved level, but rather, her loss has again increased in severity and results in current occupational and daily functioning impairments.  Her statements are both competent and credible.  

Consequently, the Board finds that the evidence is essentially in equipoise; hence, reasonable doubt is resolved in the Veteran's favor.  Her claim for service connection for right ear hearing loss on the basis of aggravation may be granted.  Notably, the criteria for service connection were met for at least part of the appeal period at issue.  If hearing loss disability is not present by VA standards at her next examination, this may be reflected in the rating assigned for her disability.  Remand at this point would not serve any useful purpose.  


ORDER

Service connection for right ear hearing loss is granted, on the basis of aggravation, subject to the laws and regulations governing the payment of monetary awards.  



____________________________________________
Susan J. Janec 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


